Citation Nr: 1307317	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran had active military service from February 1950 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a disability rating greater than 10 percent for osteoarthritis of the right thumb.

In March 2011, the Veteran testified at a Travel Board hearing held at the RO before a Veterans Law Judge who subsequently retired from the Board.  

In June 2011, the Board granted the Veteran's increased rating claim for osteoarthritis of the right thumb assigning a 20 percent evaluation, and remanded an inferred TDIU claim back to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In a July 2011 rating decision, the RO implemented the Board's June 2011 decision and assigned a higher 20 percent rating effective February 28, 2008, for the Veteran's service-connected osteoarthritis of the right thumb.  

The Board again remanded the claim in August 2012 to afford the Veteran another Travel Board hearing.  The Veteran was scheduled to appear for a Board hearing in November 2012.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its June 2011 remand, the Board asked the Veteran to be scheduled for a VA examination for evaluation of the effect of his service-connected osteoarthritis of the right thumb, residuals of fracture on his employability.  The examiner was to provide an opinion regarding whether it is at least as likely as not that the Veteran's service-connected disability, in and of itself, prevents him from securing or maintaining substantially gainful employment.  The examiner who conducted the September 2011 VA examination provided a somewhat confusing response which should be clarified.  Specifically, the examiner appeared to include impairment present in the fingers other than the thumb in offering her opinion concerning whether this 81 year old man, who retired in 2005, is precluded from gainful employment by reason of his service connected thumb disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the claims files (c-files) to the September 2011 VA compensation examiner.  If this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-files.  

The examiner should clarify whether the impairment of the index, long, ring and little fingers described in the September 2011 report are distinct from the Veteran's service connected right thumb disability.  If not distinct from the thumb, the nature of the relationship with the thumb should be explained.  After making this clarification, the examiner should again express an opinion whether (without taking the Veteran's age into account) the Veteran's service connected right thumb disability (and any other hand/finger disability the thumb may have caused if that is the case) renders the Veteran unable to secure or follow a substantially gainful occupation consistent with the Veteran's employment history, educational and vocational attainment.  The opinion offered should include a comprehensive rationale.

2.  Following the completion of the action requested above, the AMC/ RO should readjudicate the issue of whether a TDIU is warranted.  If the disposition of the Veteran's claim remains unfavorable, the AMC/RO should provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

